DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on April 30, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2, 12, and 20 were canceled. Claims 1, 3-11,13-19, and 21-23 are now renumbered as claims 1-20 are pending.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1, 3-11, 13-19, and 21-23 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	Since, no prior art was found to teach: “performing at least one of: pruning the remote AS from one or more existing data traffic routing paths used by the AS by routing data traffic through an alternative AS; excluding the remote AS from one or more AS route updates generated by the AS for implementation by one or more peer ASs of the AS; or reporting the remote AS as a problematic AS to the one or more peer ASs of the AS or a government entity.” as it pertains to the other portions of the claims (independent claims 1 and 11) as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
Since, no prior art was found to teach: “in response to determining that the AS route update is a non-problematic update when the AS route update correlates to an outage along an existing data traffic routing path, despite the data traffic routing path causing data traffic routing for a customer entity to fail to meet one or more network performance metrics guaranteed by the AS to the customer entity,” as it pertains to the other portions of the claims (independent claim 16) as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
Dependent claims 3-10, 13-15, 17-19, and 21-23 are allowed due to their dependency on allowable independent claims 1, 11, and 16.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1, 11, and 16 with proper motivation before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon: 
Feamster, Nick, and Hari Balakrishnan. "Detecting BGP configuration faults with static analysis." Proceedings of the 2nd conference on Symposium on Networked Systems Design & Implementation-Volume 2. 2005. 
Abstract: This paper describes the design and implementation of rcc, the router configuration checker, a tool that finds faults in BGP configurations using static analysis. rcc detects faults by checking constraints that are based on a high-level correctness specification. rcc detects two broad classes of faults: route validity faults, where routers may learn routes that do not correspond to usable paths, and path visibility faults, where routers may fail to learn routes for paths that exist in the network. rcc enables network operators to test and debug configurations before deploying them in an operational network, improving on the status quo where most faults are detected only during operation. rcc has been downloaded by more than sixty-five network operators to date, some of whom have shared their configurations with us. We analyze network-wide configurations from 17 different ASes to detect a wide variety of faults and use these findings to motivate improvements to the Internet routing infrastructure.
US 7,584,298 B2 (Klinker et al.): The present invention uses proxy points for measuring different routes to a destination address space. Multiple paths to the desired destination address space are identified. Each path begins at a source and terminates at the destination address space. Proxy points are identified for each path and are associated with a point between the source and the destination address space. Measurements of the path performance from each source to the appropriate proxy point are compared to determine an optimum route. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438